..   .




               TRERTTOISNEY     GENERAT,
                       OF TJ-GXAS
                         AUSTIN.     TIEXAS   78711




     The Honorable Gerald W. Schmidt          Opinion No. H-988
     County Attorney of Gillespie
       County                                 Re: Retroactive claim of
     Fredericksburg, Texas 78624              the agricultural use property
                                              tax exemption.
     Dear Mr. Schmidt:

          You have requested our opinion concerning the authority
     of a commissioners court to adjust the assessed value of land
     for 1975 upon the filing of an agricultural affidavit in
     1976 where the taxpayer failed to file the affidavit prior to
     the assessment for 1975.

          Article 8, section l-d(b) of the Texas Constitution pro-
     vides:

               For each assessment year the owner wishes
               to qualify his land under provisions of
               this Section as designated for agricultural
               use he shall file with the local tax assessor
               a sworn statement in writing describing the
               use to which the land is devoted.

          Articles 7211 and 7212, V.T.C.S., provide for the valua-
     tion of property. Once the valuation of property has been
     determined and same entered upon the roll, the Board of
     Eaualisation has no Dower to increase or reduce such valuation.
     Bass v. Aransas County Independent School District, 389 S.W.2d
165 (Tex. Civ. App. -- Corpus Christi 1965, writ ref'd n.r.e.1;
     Chicago R.I.& G. Ry. Co. v. State, 241 S.W. 255 (Tex. Civ. App.
     -- Texarkana 1922), aff'd, 263 S.W. 249 (Tex. Comm'n App. 1924,
     jdgmt adopted); Clawson Lumber Co. v. Jones, 49 S.W. 909 (Tex.
     Civ. App. 1899, no writ); Attorney General Opinion V-1517 (1952).
     We are unable to discern any language in article 8, section l-d
     which would alter this long established rule.
     Cayuga Independent School District, 539 S.W.2d
     m76), the court stated:




                                   p. 4107
The Honorable Gerald W. Schmidt - page 2    (H-988)



             We hold that a landowner seeking the
          agricultural,use designation and assess-
          ment can qualify by discharging his bur-
          den of timely showing in a proper admin-
          istrative or judicial proceeding that
          his land is designated for agricultural
          use. . . .

(Emphasis added). Id. at 869. See Attorney General Opinion
H-863 (1976). Whilearticle   7343h; V.T.C.S., purports to
authorize such a revaluation, it has been declared unconsti-
tutional. Bass v. Aransas County Independent School District,
supra, and Attorney General Opinions cited therein.

     Accordingly, in our opinion a commissioners court may
not adjust the assessed value of land for a past year upon
the basis of an agricultural use affidavit which was filed
subsequent to the original assessment.

                        S'U MMA     RY

          A commissioners court has no authority
          to adjust the assessed value of land for
          a past year upon the basis of an agri-
          cultural use affidavit which was filed
          subsequent to the original assessment.

                                Very truly yours,


                           (l&L/7&
                           ,’ JOHN L. HILL
                         //Attorney    General of Texas




                         p. 4108